Name: Commission Regulation (EEC) No 114/88 of 15 January 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 1 . 88 Official Journal of the European Communities No L 12/23 COMMISSION REGULATION (EEC) No 114/88 of 15 January 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (5), as last amended by Regulation (EEC) No 3350/87 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commis ­ sion , by the list of Member States or regions thereof and the quality groups eligible for intervention annexed to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1 787/87 (3), as last amended by Regulation (EEC) No 61 /88 (4), intro ­ duced the buying-in of beef in respect of certain Member States or regions thereof and quality groups , and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex I to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 25 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 . p. 24 . (2) OJ No L 370, 30 . 12 . 1987 , p . ]. (3) OJ No L 168 , 27 . 6 . 1987 . p. 22 . 0 OJ No L 6, 9 . 1 . 1988 , P . 32 H OJ No L 261 , 26 . 9 . 1978 , p . 5 .(6) OJ No L 317, 7 . 11 . 1987, p . 33 . No L 12/24 Official Journal of the European Communities 16. 1 . 88 ANNEX Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State /Region Groups of qualities (category and class) Belgium Denmark Germany Spain Francc Ireland Italy Luxembourg Netherlands Great Britain Northern Ireland AU, AR , AO AR, AO, CO AU, AR AU, AO AU, AR, AO, CU, CR, CO CU, CR, CO AR, AO AR, AO, CO AR CU, CR CU, CR, CO i